Lupiano, J.,
dissents in part in a memorandum, as follows: I join with the majority insofar as they uphold the disposition of Special Term in (1) denying plaintiffs’ motion seeking class action certification and partial summary judgment on the issue of liability on the second cause of action against defendants Nationwide Leisure Corporation and Stuart Graff, (2) granting defendant Graff’s cross motion for summary judgment dismissing the second cause of action as to him and (3) denying defendant Capitol International Airways’ cross motion for summary judgment dismissing the second cause of action as to it. I further indorse the majority’s modification insofar as it denies defendant Nationwide’s cross motion for summary judgment dismissing the second cause of action as to it. However, I depart from the majority rationale insofar as it denies defendants Nationwide and Graff summary judgment dismissing the first and third causes of action as to them and denies defendant Capitol International Airways’ summary judgment dismissing the first and third causes of action as to it. Plaintiffs purchased from defendant Nationwide Leisure Corporation (hereinafter *523Nationwide) a chartered tour to Nassau which was scheduled to leave Kennedy Airport at 6:00 a.m. on January 22, 1978, and to return there at 1:30 p.m. on January 26, 1978. The tour included round trip chartered jet flights on defendant Capitol International Airways (hereinafter Capitol), a certified supplemental air carrier. In the complaint, plaintiffs charge that the flight left Kennedy one day later, on January 23, 1978, rather than January 22, as scheduled, and that as a sequence of the delays in their travel, they received, instead of the advertised four nights and five days, a stay of only three nights and two days. Insofar as here pertinent, the complaint states three causes of action against all the defendants. The first cause of action alleges fraud, the second breach of contract, and the third seeks rescission. Plaintiffs moved for class action certification and for partial summary judgment on their second cause of action for breach of contract against Nationwide and its president, Stuart Graff. The defendants Nationwide and Graff cross-moved for summary judgment dismissing the complaint as to them and defendant Capitol cross-moved for summary judgment dismissing the complaint as to it, or, in the alternative, for a protective order vacating plaintiffs’ first set of interrogatories. Special Term denied the plaintiffs’ motion, granted the cross motion of defendants Nationwide and Graff for summary judgment dismissing the complaint as to them, and granted the cross motion of defendant Capitol for summary judgment dismissing the complaint as to it insofar as the first and third causes of action are concerned. The complaint, by virtue of this disposition, contains only one cause of action for breach of contract against Capitol. The basis of the complaint is the alleged failure on defendants’ part to provide for the air travel as scheduled. It is noted at the outset that plaintiffs have failed to raise a factual issue respecting the statements and documentary support by parties having knowledge of the facts on behalf of defendants Nationwide and Capitol to the effect that said defendants are separate entities and are not interrelated or joined in a joint venture. It is also clear on this record that Special Term properly denied class action certification. Further, it appears that of the individuals who took the trip only a few (among them plaintiffs herein) have refused to accept partial reimbursement by Nationwide. Affidavits on the part of Graff and an officer of Capitol assert that the delay in leaving Kennedy was occasioned by a catastrophic snowstorm which struck the Metropolitan area and preceded by a short interval the scheduled departure date. Graff states that he made no personal representations to the plaintiffs and that the only representations made are those contained in Nationwide’s brochure. On this record there is no enumerated specific promises by Graff or Nationwide other than those set forth in the brochure. Confronted by this, plaintiffs, in response to the cross motion by Graff and Nationwide for summary judgment, responded that they desire to conduct disclosure proceedings so as to be in a position to pierce the corporate veil, i.e., to affix personal liability on defendant Graff. Patently, there is no privity of contract between Capitol and the plaintiffs. However, plaintiffs may maintain an action for breach of contract against Capitol as third-party beneficiaries of the contract between Nationwide and Capitol. The contract of carriage entered into between Capitol and Nationwide excuses performance where there is an Act of God. Capitol relies on the claim of Act of God, to wit, the snowstorm that struck the Metropolitan area shortly prior to the scheduled departure. This issue involves information which is not exclusively within the possession of Capitol but is available to all the parties herein. The fact of the catastrophic snowstorm and its interruption of air traffic is a matter of universal notoriety and may be *524judicially noted, as was requested by defendants at Special Term (see Fisch, Evidence, §§ 1051, 1053). No factual issue regarding alleged fraud has been raised on this record. There is no showing that at the time the agreement was entered into between plaintiffs and Nationwide that Nationwide intended to avoid fulfilling its obligations under that agreement. The fact remains that defendants did perform, but not fully. Further, plaintiffs in seeking rescission cannot restore to defendants the benefits they obtained under the agreement. Where there is an adequate remedy at law, rescission, as a general proposition, does not lie because it is not necessary to give complete relief (see Schank v Schuchman, 212 NY 352; 6 NY Jur, Cancellation of Instruments, § 3). Further, even assuming that some claim of fraud was maintainable by plaintiffs herein against Nationwide, in view of the fact that Capitol and Nationwide are separate entities, there is no basis for attributing the representations in the brochure of Nationwide to Capitol. There is no dispute that defendant Nationwide conveyed a substantial benefit on plaintiffs from part performance of its agreement with them. In this regard it is merely noted that "If there is not a substantial performance of a contract, but one party accepts the part performance made with full knowledge at the time that substantial performance cannot be made and receives substantial benefit from such part performance, an implied contract arises to pay the reasonable value of the part performance” (10 NY Jur, Contracts, § 336). The disclaimer of liability contained in Nationwide’s brochure which was incorporated in the agreement between plaintiffs and Nationwide to the effect that Nationwide "shall not be responsible in any way for any delays, changes in departure time,” while it may be viable regarding incidental delays and changes, is not a defense to delay of suificient magnitude to vitiate the contract for the simple reason that such delay strikes at the heart of the performance bargained for under the agreement. The principal herein, Nationwide, assumed a specific duty by contract, to wit, to afford to plaintiffs a five days and four nights tour. Under the circumstances herein, Nationwide as principal might well be liable to plaintiffs for the failure of performance occasioned by the delays caused by the independent contractor Capitol (see Dorkin v American Express Co., 74 Misc 2d 673, 675). No explanation is presented on this record by defendants relevant to the delays in air transportation experienced by plaintiffs regarding the return flight to New York. Thus a viable claim for breach of contract against Nationwide and Capitol respecting the delays encountered by plaintiffs in returning to New York remains. No basis for retaining defendant Stuart Graff as a party to this action is presented. In light of the absence of a viable fraud claim and as the breach of contract is based upon a contractual relationship with the corporate defendant, it cannot result in personal liability to Graff as officer or director (see Dupack v Nationwide Leisure Corp., 70 AD2d 568). Accordingly, the order, Supreme Court, New York County, entered December 11, 1978, which, inter alia, denied plaintiffs’ motion seeking class action certification pursuant to CPLR 902 and partial summary judgment on the issue of liability on the second cause of action against defendants Nationwide Leisure Corporation and Stuart Graff; granted defendants Nationwide Leisure Corporation and Stuart Graff’s cross motion for summary judgment pursuant to CPLR 3212 dismissing the complaint as to them and granted defendant Capitol International Airways’ cross motion for summary judgment to the extent of dismissing the first and third causes of action in the complaint as to it, should be modified, on the law, to the extent of denying the motion by defendant Nationwide Leisure Corporation for summary judgment dismiss*525ing the second cause of action as to it, and, as so modified, should be affirmed.